Citation Nr: 1538090	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-43 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as secondary to service-connected type 2 diabetes mellitus and erectile dysfunction (ED).

2.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to February 1970.  These matters are before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision by the Augusta, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Indianapolis, Indiana RO.  In October 2013, a videoconference hearing was held before the undersigned, a transcript of the hearing is associated with the record.  In March 2014 the case was remanded for additional development.  In January 2015 the case was again remanded for additional development.  

The issue of service connection for a variously diagnosed psychiatric disorder, to include as secondary to service-connected type 2 diabetes mellitus and ED, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected type 2 diabetes mellitus was an etiological factor for his development of hypertension.


CONCLUSION OF LAW

Service connection for hypertension as secondary to type 2 diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in this case.  However, as the benefit sought (in the matter decided on the merits) is being granted, there is no need to belabor the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless.

Legal Criteria Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is warranted when a disability is proximately due to or the result of a service-connected disease or injury.  The threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current claimed disability; (2) an already service-connected disability; and (3) the current claimed disability was either (a) caused or (b) aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Hypertension was not noted in service.  On the Veteran's August 1966 service entrance examination, his blood pressure was 114/75 on clinical evaluation.  On January 1970 service separation examination, his blood pressure was 120/70.  

Blood pressures documented in connection with July 1990 exercise tolerance testing were: 130/84 (supine), 150/70 (standing), 124/80 (hyperventilation), 136/86 (hyperventilation I), and 180/80 (hyperventilation II).

1991 to 2009 private treatment records show the Veteran had fluctuating blood pressures.  In October 1991 blood pressures noted included 130/92 (sitting) and 130/78 (supine).  An October 1991 Deaconess Hospital exercise treadmill report notes blood pressures of 116/80 (supine), 122/80 (standing), 124/80 (hyperventilation), 162/80 (hyperventilation I), and 186/90 (hyperventilation II).  In June 1992 blood pressures were 130/84 and 120/86 (sitting), 120/75 and 110/75 (supine).  In September 1992 blood pressures were 120/84 (sitting) and 120/76 (supine).  In June 1995 blood pressure were 130/90 (sitting) and 140/88 (supine).  In October 1996 blood pressures were 120/96 and 140/96 (sitting), and 110/82 and 120/82 (supine).  In March 1998 blood pressures were 120/86 (sitting) and 120/80 (supine).  In June 2005 blood pressures were 140/84 and 120/68 (sitting), and 120/80 and 130/68 (supine).  In June 2003 his blood pressure was 132/76.  In October 2007 his blood pressure was 166/80, and (on another report that month)  150/88 and 140/68 (sitting), and 150/82 (supine).  In November 2009 his blood pressure was 120/78; hypertension was diagnosed.  

On April 2011 VA hypertension examination, the Veteran reported a history of blood pressure problems off and on since the 1970's; he was not sure when he started on blood pressure medications, but possibly sometime in the 1980's or about the same time diabetes was diagnosed.  The examiner noted that private records from Dr. Lewis (the Veteran's private physician) show a history of hypertension and that hypertension was noted in VA records.  The diagnosis was essential hypertension.  The examiner opined that the Veteran's essential hypertension is less likely as not directly caused by and/or a direct result of his type 2 diabetes mellitus.  The examiner noted that there is uncertainty as to exactly when hypertension was first diagnosed in relation to the diabetes, but that there was no diabetic nephropathy.  A history of diabetes for the past 10 years and of hypertension for the past 13 to 14 years was noted, as well as that blood pressure was well-controlled with medication.  The examiner noted that he could not specifically identify any direct cause and effect between the Veteran's hypertension and his diabetes.  The Veteran had other risk factors which could definitely contribute to development of hypertension specifically obesity and obstructive sleep; moreover, no renal disease was noted.  In addition, the Veteran reported blood pressure problems prior to his development of diabetes even though he was never actually on medication for blood pressure.  The examiner concluded that the Veteran's essential hypertension is less likely as not directly caused by and/or a direct result of his type 2 diabetes mellitus. 

In a December 2013 statement, Dr. Lewis (the Veteran's private physician as noted above) indicated he had been treating the Veteran for insulin-dependent diabetes since 1991; and started treating the Veteran for hypertension in 2001.  
On April 2014 VA examination, the Veteran reported that during a routine medical examination in 2001his private physician advised him that he has high blood pressure and prescribed medication, and that he has been on antihypertensive medication since.  It was noted that the diagnosis of hypertension was confirmed.  The examiner noted that he reviewed the conflicting medical evidence and opined that the Veteran's hypertension is less likely as not (less than 50/50 probability) caused by or a result of service-connected type 2 diabetes mellitus, explaining that hypertension is not a complication of type 2 diabetes mellitus.  

In a May 2014 statement, Dr. Lewis noted, in pertinent part, that the Veteran's hypertension is related to his diabetes based on kidney dysfunction shown.  

Also in May 2014 the Veteran submitted an article noting that diabetes is a risk factor for hypertension.

The Veteran has established service connection for long-standing type 2 diabetes mellitus, and it is also not in dispute that he has, and receives treatment for, hypertension.  What remains necessary to substantiate his secondary service connection primary theory of entitlement in this claim is evidence that the diabetes caused or aggravated the hypertension.  Whether or not a systemic disease such as diabetes causes or aggravates another chronic disease such as hypertension is a medica question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F3d 1372, 1377 (Fed. Cir. 2007).  It is not information within the realm of common knowledge or information perceived through the senses.  There are medical opinions in the record both supporting and against the Veteran's claim.   

The April 2011 VA examiner's opinion against the Veteran's lacks probative value because it is premised on an inaccurate factual premise.  Relying on the Veteran's uncertain (and unreliable) accounts of the history of his diabetes and hypertension, and the examiner found that the Veteran's hypertension pre-existed his development of diabetes, and therefore would not have been caused by the diabetes.  The factual premise was erroneous as the Veteran's private provider has indicated that the Veteran began receiving treatment for diabetes (in 1991) about ten years prior to beginning treatment for hypertension (in 2001).  The April 2014 VA examiner's opinion lacks probative value because it is unaccompanied by adequate rationale.  The examiner concludes that the most likely etiology of the Veteran's hypertension is his obesity, and not his diabetes.  In support that provider cited a medical text indicating, in essence that the prevalence of type 2 diabetes mellitus and hypertension increases with increasing weight of individuals.   All that citation supports is that the two diseases share a common etiology (which could lead to an inference that they might be related, and not to the contrary as the provider indicates).  

The Board finds the Veteran's private physician's statements in support of the Veteran's claim to be more probative, and persuasive.  Dr. Lewis cites to the fact that the Veteran's diabetes was treated for many years before he began receiving treatment for hypertension (which is supported by records indicating when medication for each disease began being prescribed. He also noted that the Veteran had trace protein in his urine in 2009 and elevated BUNs in 2005 (which he indicated shows the Veteran's kidney function was affected by his diabetes, and in turn was a causative factor for the hypertension).  The Board finds Dr. Lewis's opinions the most probative evidence in this matter, and persuasive.  

In summary, the Board finds that the most probative evidence in this matter indicates that the Veteran's diabetes was a causative factor in his development of diabetes.  Resolving any remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102) the Board finds that the criteria for establishing secondary service connection are met, and that service connection for hypertension as secondary to the Veteran's  service connected type 2 diabetes is warranted.  


ORDER

Service connection for hypertension as secondary to type 2 diabetes mellitus is granted. 



REMAND

While the Board is well aware that the claim of service connection for a variously diagnosed psychiatric disability was remanded twice previously (and acknowledges  the delay in final adjudication inherent with a remand) the Board finds that the posture of that claim is now such that further development of the record is necessary (and that the Veteran would not be well-served without such development).   

The Veteran had indicated in separation examination history that he had a history of excessive worry or depression.  The Board's March 2014 remand was in part to secure a medical opinion regarding whether the Veteran's depression is related directly to his service (as that matter was not addressed in a prior, April 2011, medical opinion.  In response, on April 2014 VA psychiatric examination, the provider stated "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness", and explained "There is no evidence linking the Veteran's symptoms of anxiety/depression with his service connected diabetes."  That opinion is inadequate for rating purposes, and nonresponsive to the remand directives; the rationale provided supports a secondary service connection theory of entitlement, and not the direct theory of entitlement based on a nexus between current disability and the complaint noted on separation examination.  Accordingly, corrective action is necessary.

Furthermore, as service connection is now established for hypertension, a further opinion is needed addressing the secondary service connection theory of entitlement (i.e., the claimed psychiatric disability was caused or aggravated by the Veteran's service connected hypertension).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the recorded updated (to the present) records of all evaluations and/or treatment he has received for psychiatric disability (i.e., any records not already associated with his record).  He must assist in this matter by identifying the providers and submitting releases for VA to obtain records from any private providers.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist (who had not previously examined him) to determine the likely etiology of his current psychiatric disability.  The examiner must review the Veteran's entire record (noting in particular the Veteran's report , in medical history provided on service separation, that he had had depression or excessive worry and that he has established service connection for diabetes and hypertension).  Based on examination/interview of the Veteran and review of his report, the examiner should offer opinions that respond to the following:   

(a) Identify by diagnosis each psychiatric disability entity found on examination/shown by the record.  

(b) Identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, (i) is it at least as likely as not (a 50 % or better probability) that the diagnosed entity was incurred or aggravated in service?  [The rationale provided must discuss the significance, if any, of the report of excessive worry/depression noted on service separation.] and (ii) is it at least as likely as not that the diagnosed entity was caused or aggravated (the examiner must address the concept of aggravation) by the Veteran's service-connected  diabetes and hypertension? consulting provider should clearly identify (by diagnosis) 

(c)  If a diagnosed psychiatric disability is determined to not have been incurred in service or caused or aggravated by a service-connected disability, the examiner must identify the etiology for the disability considered more likely, and explain why that is so.  

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate. 

2.  The AOJ should then review the record, ensure that all development sought is completed (as instructed), and then readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


